UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4612


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS SOTO QUINTERO, a/k/a Siete,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cr-00009-LMB-1)


Submitted:   January 10, 2011             Decided:   February 4, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Salvato, Alexandria, Virginia, for Appellant.     Neil H.
MacBride, United States Attorney, Elizabeth A. Gerlach, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Luis    Soto    Quintero        appeals     his    conviction       and    192

month sentence for one count of conspiracy to distribute five

kilograms or more of powder cocaine in violation of 21 U.S.C.

§§ 841(a)(1), 846 (2006).            He argues that the district court

erred in calculating his advisory Guidelines range by assessing

a four-level enhancement to his offense level for a leadership

role in the conspiracy, and he argues that the court imposed a

substantively     unreasonable       sentence.         For    the        reasons    that

follow, we affirm.

          We     review    Quintero’s         sentence      under    a     deferential

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).      The first step in this review requires us to

“ensure   that    the     district     court        committed       no    significant

procedural error, such as improperly calculating the Guidelines

range.”   United States v. Osborne, 514 F.3d 377, 387 (4th Cir.)

(internal quotation marks, citations and alterations omitted),

cert. denied, 128 S. Ct. 2525 (2008).                    We then consider the

substantive     reasonableness       of       the   sentence,       “tak[ing]       into

account the totality of the circumstances.”                    Gall, 552 U.S. at

51.

                           I.    Leadership Role

          Quintero first claims that the district court erred in

assessing a four-level enhancement for being a leader of the

                                          2
conspiracy.       He argues that, at the very least, the district

court’s    factual      findings     were     insufficient      to     justify      the

imposition of a leadership enhancement.               We do not agree.

            In conducting a review for reasonableness, we review

“legal     questions,        including       the      interpretation          of    the

guidelines, de novo, while factual findings are reviewed for

clear error.”        United States v. Moreland, 437 F.3d 424, 433

(4th Cir. 2006).        In particular, we “review a district court’s

decision    to     apply     a    sentencing       adjustment        based    on    the

defendant’s      role   in   the    offense    for     clear    error.”        United

States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).

            Under USSG § 3B1.1(a), an offense level is enhanced

four levels if “the defendant was an organizer or leader of a

criminal activity that involved five or more participants or was

otherwise extensive.”            Factors distinguishing a leadership role

from that of a mere participant or a manager include

      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,
      the nature and scope of the illegal activity, and the
      degree of control and authority exercised over others.

U.S. Sentencing Guidelines Manual § 3B1.1, cmt. n.4 (2009).

            We note that Quintero does not make any argument why

the   leadership     enhancement      should    not    apply    in    light    of   the

allegations that he provided cell phones to his accomplices to

                                         3
help avoid detection, that he directed the activities of his co-

conspirators,         and    that      he     supplied     cocaine     to     numerous

customers.         After reviewing the record, we conclude that the

district      court    did    not     err     in     applying   the    USSG    § 3B1.1

enhancement.



                       II.    Substantive Reasonableness

              Quintero next argues that the court erred by imposing

a sentence that was substantively unreasonable.                       He claims that

the court gave insufficient consideration to mitigating factors

and     his    192    month     sentence        is     “unreasonable        under    the

circumstances.”

              Even if the sentence is procedurally reasonable, this

court    must      consider    the     substantive        reasonableness       of    the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

[18 U.S.C.] § 3553(a)               [(2006)].”        United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                     This court presumes

on appeal that a sentence within a properly calculated Guideline

range is reasonable.           United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

              We   have     reviewed    the     record    and   conclude      that   the

district court considered and did not abuse its discretion in

                                            4
rejecting Quintero’s request for a downward variance.                           The court

considered       the    § 3553(a)      sentencing        factors      and      imposed    a

sentence     consistent         with     those     factors.          Accordingly,        we

conclude    that       Quintero    has    not     rebutted     the      presumption      of

reasonableness accorded his within-Guidelines sentence.

            We     therefore      affirm     the     judgment      of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented     in      the    materials

before   the     court    and     argument       would   not   aid      the    decisional

process.

                                                                                 AFFIRMED




                                            5